Citation Nr: 1719932	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to November 1996 and August 2007 to November 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

At the hearing, the Veteran indicated that he would be submitting a private examination relevant to his claim.  However, the Veteran's representative subsequently in September 2016 indicated that the Veteran had nothing further to submit.  In January 2017, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Manifestations of the Veteran's patellofemoral pain syndrome (PPS) of the right knee include pain, fatigue, and swelling, all of which is worsened with squatting, using stairs, certain sleep positions, and prolonged standing or walking; full right knee extension; right knee flexion to no less than 110 degrees, with objective evidence of pain beginning at 110 degrees; no additional pain, weakness, or functional loss after repetitive use; and no evidence of recurrent subluxation, dislocation, or lateral instability. 

2.  Manifestations of the Veteran's patellofemoral pain syndrome (PPS) of the left knee include pain, fatigue, and swelling, all of which is worsened with squatting, using stairs, certain sleep positions, and prolonged standing or walking; full left knee extension; left knee flexion to no less than115 degrees, with objective evidence of pain beginning at 115 degrees; no additional pain, weakness, or functional loss after repetitive use; and no evidence of recurrent subluxation, dislocation, or lateral instability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for PPS of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a rating in excess of 10 percent for PPS of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in March 2014 and March 2017, which the Board find to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  He has not alleged any prejudicial deficiencies in the development of this claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating for Left and Right Knee PPS

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  Id; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PPS is rated under DC 5257, which pertains to recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71, DC 5257.  His PPS is currently rated as 10 percent disabling based on painful motion of the left and right knees under 38 C.F.R. § 4.59. 

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

DC 5257 assigns the following ratings for recurrent subluxation or lateral instability of the knee: 10 percent for a slight impairment; 20 percent for moderate impairment; and 30 percent for severe impairment.  38 C.F.R. § 4.71a, 5257.

In May 2011, a private practitioner assessed the Veteran's knee disability and reported that the Veteran had mild patellofemoral crepitus bilaterally and bilateral knee pain.  She opined that the condition was related to his back due to the fact that the Veteran was unable to reach the floor secondary to his back problems which resulted in more kneeling and squatting than normal.

In March 2014, the VA examiner noted that the Veteran reported knee pain when he walked.  The Veteran reported that his knee pain had been stable and he limited his activity due to his back.  No functional loss or impairment due to his knees was reported, and the Veteran denied flare-ups.  Physical examination showed no signs or history of patellar subluxation or dislocation, meniscal conditions, anterior instability, tibial or fibular impairment, weakness, or tenderness or pain on palpation.  Nor was evidence of arthritis or patellar subluxation present on imaging.  Range of motion was flexion to 110 degrees for the right knee and 115 for the left with pain at the end of each range, and extension to 0 degrees without pain.  The examiner reported functional loss as pain on movement and less movement than normal.

In March 2017, a VA examiner noted that the Veteran reported knee pain that was worse on motion, particularly when walking up and down stairs.  Again, no functional loss or impairment due to his knees was reported, and the Veteran denied flare-ups.  Physical examination showed no signs or history of muscle atrophy, reduction in muscle strength, ankylosis, recurrent subluxation, recurrent effusion, joint instability - lateral or anterior, a meniscus condition, or crepitus.  Nor was evidence of arthritis present on imaging.  Flexion and extension of both knees was normal, with pain that did not interfere with range of motion.  The examiner reported functional loss as impaired walking and climbing stairs and noted that the Veteran experienced pain on weight-bearing.  This evidence weighs against an increased evaluation for the Veteran's left and right knee disabilities.

At his August 2016 hearing, the Veteran testified that his knees "carry the burden of [his] back" and are progressively getting worse.  His knees take 100 percent of the load if he has to bend down, and it is hard to get up sometimes and very painful.  He testified that standing and sitting for long periods was difficult and laying down was the most comfortable position for him.  The Board is mindful of the Veteran's disabilities and of his sincere belief that his current difficulties are the result of a progression in his knee disability.  However, he has not been shown to have the training or expertise to render such a medically complex opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

The Board notes under De Luca that, while the Veteran has claimed additional loss as a result of his back disability, there is no objective indication of additional functional loss as a result of his left and right knee disabilities.  The Veteran's left and right knee PPS does not satisfy the criteria for a disability rating in excess of 10 percent.  There are no signs or history of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 5257.  In addition, the Veteran's range of motion is normal, he denied flare-ups during his examinations, and repetitive-use testing does not show further limitation of motion.  However, because the Veteran continues to experience pain on motion, he is entitled to at least the minimum compensable rating for the joints.  See 38 C.F.R. § 4.59; see also Burton, 25 Vet. App. 1.

The Veteran's service-connected left and right knee disabilities are not entitled to compensation under DCs 5256, 5258, 5259, 5260, 5261, 5262, and 5263, as they require evidence of ankylosis, cartilage dislocation and/or removal, limitation of flexion and/or extension, tibia/fibula impairment, and/or genu recurvatum, respectively.  38 CFR 4.71a; see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular DC is "completely dependent on the facts of a particular case").

Although grateful for the Veteran's honorable service, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply, and entitlement to a disability rating in excess of 10 percent for left and right knee PPS is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.







ORDER

The claim of entitlement to a rating in excess of 10 percent for a right knee disability is denied.

The claim of entitlement to a rating in excess of 10 percent for a left knee disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


